Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 09/30/2022 has been entered. Claims 1-7 and 10-19 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guizelin (Document Id: WO 2017112436 A1) in view of Hillesund (Document Id: EP 2824483 A1) and Jones (Pub No.: US 20150100235 A1) 

Regarding claim 1, Guizelin teaches a seismic streamer for compressive sensing of geophysical data comprising an outer skin formed in a longitudinally extending tubular shape, an inner surface of the outer skin defining an internal volume containing a gel substance. (Page 14, lines 10-18) 

Guizelin also teaches a plurality of micro-electro-mechanical ("MEMS") geophysical sensors and a plurality of hydrophones associated with the outer skin. (Fig.6, 610,640,680, Page 32, lines 1-7, Page15, lines 5-6) 

Guizelin also teaches a strength member core extending axially through an inside portion of the outer skin. (Fig.4, 410, page 12, lines 17-19) 

Guizelin also teaches an electronics core extending axially through an inside portion of the outer skin, wherein the plurality of MEMS geophysical sensors are in electrical communication with the electronics core. (Page 8, lines 23-24, Page 32, lines 1-7) 

Guizelin does not explicitly teach the plurality of MEMS geophysical sensors are spaced non-uniformly in the seismic streamer along an axial direction of the streamer, such that not more than 100 MEMS sensors are located in the seismic streamer over a continuous 100 meter axial length of seismic streamer 

Hillesund teaches MEMS geophysical sensors spaced in the seismic streamer along an axial direction of the streamer, such that not more than 100 MEMS sensors are located in the seismic streamer over a continuous 100 meter axial length of seismic streamer. (Fig.2, 30, Paragraphs 19-21, Paragraph 16, Col.5, lines 57-58, Col. 6, lines 1-3) Hillesund teaches rotation sensors 55 and geophysical sensors 30 are each distributed along streamer 40. Hillesund talks about many different ways to distribute said sensors along streamer and is not limited to a specific distribution. Therefore, someone of ordinary skill in the art would easily be able to produce the configuration described in the instant application since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Jones teaches sensors that are spaced non-uniformly. (Paragraph 123, lines 5-7) 

It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Guizelin to incorporate sensors spaced in the seismic streamer along an axial direction of the streamer, such that not more than 100 MEMS sensors are located in the seismic streamer over a continuous 100 meter axial length of seismic streamer as taught by Hillesund in order to have adequate spacing in-between sensors with respect to the Nyquist interval and further modify Guizelin to incorporate sensors that are spaced non-uniformly as taught by Jones in order to better randomize collected data, or ease assembly and maintenance. 

Regarding claim 3, Guizelin does not explicitly teach wherein the plurality of MEMS geophysical sensors includes no more than 80 MEMS sensors for over a continuous 100 meter length of seismic streamer. 

Hillesund teaches a plurality of MEMS geophysical sensors (55 and 30) includes no more than 80 MEMS sensors for over a continuous 100 meter length of seismic streamer. (Fig.2, 55,30, paragraphs 19-21, Col.7, lines 1-7, paragraph 16, Col. 6, lines 1-3) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Guizelin to incorporate a plurality of MEMS geophysical sensors includes no more than 80 MEMS sensors for over a continuous 100 meter length of seismic streamer as taught by Hillesund in order to have adequate sensors with respect to the Nyquist interval. (Paragraph 19, lines 13-15)

Regarding claim 6, Guizelin does not explicitly teach wherein one or more adjacent MEMS geophysical sensors of the plurality of MEMS geophysical sensors include an average spacing therebetween of between 1 and 4 meters.

Hillesund teaches one or more adjacent MEMS geophysical sensors of the plurality of MEMS geophysical sensors include an average spacing therebetween of between 1 and 4 meters. (Fig.2, 55, 30, paragraphs 19-21) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Guizelin to incorporate one or more adjacent MEMS geophysical sensors of the plurality of MEMS geophysical sensors include an average spacing therebetween of between 1 and 4 meters as taught by Hillesund in order to avoid distortion. (Paragraph 19, lines 13-15)

Regarding claim 7, Guizelin does not explicitly teach the average spacing of all the MEMS sensors in the axial direction is not less than 1.78 meters.

Hillesund teaches the average spacing of all the MEMS sensors in the axial direction is not less than 1.78 meters. (Fig.2, 30 paragraph 19, Col.6, lines 50-57) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Guizelin to incorporate the average spacing of all the MEMS sensors in the axial direction would not be less than 1.78 meters as taught by Hillesund in order to avoid distortion. (Paragraph 19, lines 13-15)

Regarding claim 10, Guizelin teaches wherein the plurality of sensors includes three component ("3C") MEMS geophysical sensors. (Page 17, lines 1-2)

Regarding claim 11, 55Docket No.: IS17.1103-US-NP2Guizelin does not explicitly one or more seismic streamer orientation detection devices configured to determine a relative position of at least a portion of the seismic streamer.

Hillesund teaches one or more seismic streamer orientation detection devices configured to determine a relative position of at least a portion of the seismic streamer. (Fig.2, 55,30, Paragraph 16) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Guizelin to incorporate one or more seismic streamer orientation detection devices configured to determine a relative position of at least a portion of the seismic streamer as taught by Hillesund in order to determine the orientation of the corresponding streamer with respect to the streamer's longitudinal axis. (Paragraph 16, lines 1-5)

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Guizelin in view of Hillesund, and Jones, as applied to claim 1 above, and further in view of Paulsson (Pub. No.: 2015/0308864 A1)

Regarding claim 2, Guizelin teaches that at least two of the plurality of MEMS sensors are placed adjacent to one another in the axial direction along the streamer (Page 13, lines 16-19, Page 16, line 5)

Guizelin does not explicitly teach wherein the MEMS sensors have a 0.39 meter or less spacing therebetween.

Paulsson teaches wherein the MEMS sensors have a 0.39 meter or less spacing therebetween. (Paragraph 98, lines 3-5) 

It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Guizelin to incorporate MEMS sensors that have a 0.39 meter or less spacing therebetween as taught by Paulsson in order to operate in the adequate Nyquist frequency.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guizelin in view of Hillesund and Jones as applied to claim 1 and further view of Sollner (Pub No.: US 20140140171 A1)

Regarding claim 4, Guizelin does not explicitly wherein the plurality of MEMS geophysical sensorsWO 2019/071004PCT/US2018/054410 are spaced at an average spacing that is greater than spatial Nyquist interval for the continuous 100 meter length of the seismic streamer.  

Hillesund teaches a plurality of MEMS geophysical sensors that 54Docket No.: IS17.1103-US-NP2are spaced at an average spacing. (Paragraphs 19-21, Col.7, lines 1-21) 

Sollner teaches a marine streamer sensor which comprises spacing that is greater than spatial Nyquist interval.  (Paragraph 36, lines 3-8) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Guizelin to incorporate a plurality of MEMS geophysical sensors that 54Docket No.: IS17.1103-US-NP2are spaced at an average spacing as taught by Hillesund in order to have adequate spacing in-between sensors with respect to the Nyquist interval and further modify Guizelin to incorporate spacing that is greater than spatial Nyquist interval as taught by Sollner in order to ensure that the actual wavefield can be reconstructed from the measured wavefield.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guizelin in view of Hillesund, Jones and Sollner as applied to claim 4 and further view of Paulsson.

Regarding claim 5, Guizelin teaches at least two of the plurality of MEMS geophysical sensors are placed adjacent to one another in a longitudinal direction along the continuous 100 meter axial length of seismic streamer. (Page 1, lines 17-20)

Guizelin does not explicitly teach wherein the MEMS sensors have a 0.5 meter or less spacing therebetween.
Paulsson teaches wherein the MEMS sensors have a 0.5 meter or less spacing therebetween. (Paragraph 98, lines 3-5) 

It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Guizelin to incorporate MEMS sensors that have a 0.5 meter or less spacing therebetween as taught by Paulsson in order to operate in the adequate Nyquist frequency.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guizelin in view of Hillesund and Jones and Sollner.

Regarding claim 12, Guizelin teaches towing a marine seismic streamer having an outer skin formed in a longitudinally extending tubular shape, an inner surface of the outer skin defining an internal volume containing a gel substance. (Page 8, lines 24-26, Page 14, lines 10-18) 
Guizelin also teaches acquiring seismic data using a plurality of geophysical sensors and a plurality of hydrophones associated with the outer skin. (Fig.6, 610,640,680, page15, lines 5-6) 

Guizelin also teaches wherein the plurality of geophysical sensors include a pre-determined minimal number of sensors in the seismic streamer. (Page 8, lines 3-4) 

Guizelin also teaches communicating the seismic data to an electronics system extending axially through an inside portion of the outer skin, wherein the plurality of geophysical sensors are in electrical communication with the electronics system. (Page 8, lines 23-24)

Guizelin does not explicitly teach a continuous 100 meter length of seismic streamer, wherein the number of MEMS geophysical sensors are spaced apart from one another axially along the streamer non-uniformly at an average spacing over the continuous 100 meter length of the seismic streamer that is greater than spatial Nyquist interval.

Hillesund teaches a continuous 100 meter length of seismic streamer, wherein the number of MEMS geophysical sensors are spaced apart from one another axially along the streamer at an average spacing over the continuous 100 meter length of the seismic streamer (Fig.2, 30,55, Paragraph 17, lines 21-23, Paragraphs 19-21, Col.7, lines 1-21) Hillesund teaches rotation sensors 55 and geophysical sensors 30 are each distributed along streamer 40. Hillesund talks about many different ways to distribute said sensors along streamer and is not limited to a specific distribution. Therefore, someone of ordinary skill in the art would easily be able to produce the configuration described in the instant application since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Sollner teaches spacing that is greater than spatial Nyquist interval. (Paragraph 36, lines 3-8) 
Jones teaches sensors that are spaced non-uniformly. (Paragraph 123, lines 5-7) 

It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Guizelin to incorporate a continuous 100 meter length of seismic streamer, wherein the number of MEMS geophysical sensors are spaced apart from one another axially along the streamer at an average spacing over the continuous 100 meter length of the seismic streamer as taught by Hillesund in order to have adequate spacing in-between sensors with respect to the Nyquist interval and further modify Guizelin to incorporate spacing that is greater than spatial Nyquist interval as taught by Sollner in order to ensure that the actual wavefield can be reconstructed from the measured wavefield and further modify Guizelin to incorporate sensors that are spaced non-uniformly as taught by Jones in order to be suitable for the sensors to be surveyed. (Paragraph 123, lines 4-5)

Regarding claim 13, Guizelin does not explicitly wherein the pre-determined maximum number of sensors is not more than 80 over the continuous 100 meter length of the seismic streamer.  

Hillesund teaches wherein the pre-determined maximum number of sensors is not more than 80 over the continuous 100 meter length of the seismic streamer. (Fig.2, 30,55, Paragraph 17, lines 21-23, paragraph 19, Col.6, lines 50-57, Col.7, lines 1-7, paragraph 16, Col. 6, lines 1-3) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Guizelin to incorporate wherein the pre-determined maximum number of sensors is not more than 80 over the continuous 100 meter length of the seismic streamer as taught by Hillesund in order to have adequate sensors with respect to the Nyquist interval. (Paragraph 19, lines 13-15)

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guizelin in view of Hillesund, Jones and Sollner, as applied to claim 12 above, and further in view of Paulsson.

Regarding claim 14, Guizelin does not explicitly teach wherein at least two of the plurality of MEMS geophysical sensors are placed adjacent to one another in the axial direction along the streamer and have a 0.39 meter or less spacing therebetween over the continuous 100 meter length of the seismic streamer. 

Hillesund teaches at least two of the plurality of MEMS geophysical sensors are placed adjacent to one another in the axial direction along the streamer and a continuous 100 meter length of the seismic streamer. (Fig.2, 55, Paragraph 19-21, paragraph 16, Col. 6, lines 1-3)

Paulsson teaches wherein the MEMS sensors have a 0.39 meter or less spacing therebetween. (Paragraph 98, lines 3-5) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Guizelin to incorporate at least two of the plurality of MEMS geophysical sensors are placed adjacent to one another in the axial direction along the streamer and a continuous 100 meter length of the seismic streamer as taught by Hillesund in order to have adequate sensors with respect to the Nyquist interval and further modify Guizelin to incorporate MEMS sensors that have a 0.39 meter or less spacing therebetween as taught by Paulsson in order to operate in the adequate Nyquist frequency.

Regarding claim 15, Guizelin teaches wherein the plurality of sensors includes three component ("3C") MEMS sensors. (Page 17, lines 1-2)

Regarding claim 16, Guizelin teaches that at least two of the plurality of MEMS geophysical sensors are placed adjacent to one another in the axial direction along the streamer (Page 13, lines 16-19, Page 16, line 5)

Guizelin does not explicitly teach wherein the MEMS sensors have a 0.70 meter or less spacing therebetween.

Paulsson teaches wherein the MEMS sensors have a 0.70 meter or less spacing therebetween. (Paragraph 98, lines 3-5) 

It would have been obvious for one of ordinary skill in the art before the effective filling date to further modify Guizelin to incorporate MEMS sensors that have a 0.70 meter or less spacing therebetween as taught by Paulsson in order to operate in the adequate Nyquist frequency.

Regarding claim 17, Guizelin does not explicitly teach wherein at least two of the plurality of MEMS sensors are placed adjacent to one another in the axial direction along the streamer and have a 0.70 meter or less spacing therebetween over the continuous 100 meter length of the seismic streamer. 

Hillesund teaches at least two of the plurality of MEMS geophysical sensors are placed adjacent to one another in the axial direction along the streamer and a continuous 100 meter length of the seismic streamer. (Fig.2, 55, paragraph 19, Col.6, lines 50-57, paragraph 16, Col. 6, lines 1-3)

Paulsson teaches wherein the MEMS sensors have a 0.70 meter or less spacing therebetween. (Paragraph 98, lines 3-5) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Guizelin to incorporate at least two of the plurality of MEMS geophysical sensors are placed adjacent to one another in the axial direction along the streamer and a continuous 100 meter length of the seismic streamer as taught by Hillesund in order to have adequate sensors with respect to the Nyquist interval and further modify Guizelin to incorporate MEMS sensors that have a 0.70 meter or less spacing therebetween as taught by Paulsson in order to operate in the adequate Nyquist frequency.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guizelin in view of Hillesund, Jonientz and Kaule (Pub. No.: US 20100187806 A1)

Regarding claim 18, Guizelin teaches an outer skin formed in a longitudinally extending tubular shape, an inner surface of the outer skin defining an internal volume containing a gel substance. (Page 14, lines 10-18) 

Guizelin also teaches plurality of particle motion sensors and a plurality of hydrophones associated with the outer skin. (Fig.6, 610,640,680, page15, lines 5-6) 

Guizelin also teaches a strength member core extending axially through an inside portion of the outer skin. (Fig.4, 410, page 12, lines 17-19) 

Guizelin also teaches an electronics core extending axially through an inside portion of the outer skin, wherein the plurality of MEMS sensors are in electrical communication with the electronics core. (Page 8, lines 23-24) 

Guizelin does not explicitly teach a plurality particle motion sensors are spaced non-uniformly in the seismic streamer along an axial direction of the streamer, such that not more than 100 particle motion sensors are located in the seismic streamer over a continuous 100 meter axial length of seismic streamer and wherein the particle motion sensors are nonuniformly distributed over the continuous 100 meter axial length of the seismic streamer, in a pattern that repeats at a distance greater than 12.5 meters.
 
Hillesund teaches a plurality particle motion sensors spaced in the seismic streamer along an axial direction of the streamer, such that not more than 100 particle motion sensors are located in the seismic streamer over a continuous 100 meter axial length of seismic streamer. (Fig.2, 55, paragraph 19, Col.6, lines 50-57, paragraph 16, Col. 6, lines 1-3) 

Jonientz teaches sensors that are spaced non-uniformly. (Paragraph 17, lines 9-14, Claim 16) 

Kaule teaches a pattern that repeats at a distance greater than 12.5 meters. (Paragraph 57, lines 5-8) 

It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Guizelin to incorporate a plurality particle motion sensors spaced in the seismic streamer along an axial direction of the streamer, such that not more than 100 particle motion sensors are located in the seismic streamer over a continuous 100 meter axial length of seismic streamer as taught by Hillesund in order to have adequate spacing in-between sensors with respect to the Nyquist interval and further modify Guizelin to incorporate sensors that are spaced non-uniformly as taught by Jonientz in order to be suitable for measuring the setting and further modify Guizelin to incorporate a pattern that repeats at a distance greater than 12.5 meters as taught by Kaule in order to be suitable for measuring the setting without the elements coming into contact with the measuring devices or sensors.

Regarding claim 19, Guizelin does not explicitly wherein the particle motion sensors are nonuniformly distributed over the continuous 100 meter axial length of the seismic streamer, in a pattern that repeats at a distance greater than 50 meters.

Hillesund teaches particle motion sensors that are distributed over the continuous 100 meter axial length of the seismic streamer. (Fig.2, 55, paragraph 19, Col.6, lines 50-57)

Jonientz teaches sensors that are nonuniformly distributed. (Paragraph 17, lines 9-14, Claim 16) 

Kaule teaches a pattern that repeats at a distance greater than 50 meters. (Paragraph 57, lines 5-8)

It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Guizelin to incorporate particle motion sensors that are distributed over the continuous 100 meter axial length of the seismic streamer as taught by Hillesund in order to have adequate spacing in-between sensors with respect to the Nyquist interval and further modify further Guizelin to incorporate sensors that are nonuniformly distributed as taught by Jonientz in order to be suitable for measuring the setting and further modify Guizelin to incorporate a pattern that repeats at a distance greater than 50 meters as taught by Kaule in order to be suitable for measuring the setting without the elements coming into contact with the measuring devices or sensors.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16/151, 606 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 2 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of copending Application No. 16/151, 606 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 3 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of copending Application No. 16/151, 606 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 4 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of copending Application No. 16/151, 606 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 5 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of copending Application No. 16/151, 606 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 6 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of copending Application No. 16/151, 606 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 7 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of copending Application No. 16/151, 606 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 10 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of copending Application No. 16/151, 606 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 11 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of copending Application No. 16/151, 606 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 12 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of copending Application No. 16/151, 606 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 13 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of copending Application No. 16/151, 606 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 14 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of copending Application No. 16/151, 606 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 15 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of copending Application No. 16/151, 606 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 16 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of copending Application No. 16/151, 606 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 17 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of copending Application No. 16/151, 606 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 18 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of copending Application No. 16/151, 606 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 19 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 19 of copending Application No. 16/151, 606 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 1-7 and 10-19 of this application is patentably indistinct from claims 1-19 of copending Application No. 16/151, 606. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Response to Arguments
Applicant’s amendments/cancelations to the claims are sufficient to overcome the rejection under 35 U.S.C. 112 (b) and 112 (d) of claims 9-8, 14 and 17-18.  Accordingly, the rejection has been withdrawn.	

Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. 

Regarding applicants arguments of claim 1, applicant states “Applicant respectfully submits that Hillesund fails to disclose the use of MEMS sensors for collecting geophysical data.” Examiner respectfully disagrees, Hillesund teaches rotation sensors 55 and geophysical sensors 30 are each distributed along streamer 40. Hillesund talks about many different ways to distribute said sensors along streamer and is not limited to a specific distribution. Therefore, someone of ordinary skill in the art would easily be able to produce the configuration described in the instant application since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Hillesund also teaches that rotation sensor 55 could be a accelerometer which may measure the projection of gravity vector along the sensing axis. 

In response to applicant's argument that Jones, Jonientz and Kaule is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Jones is directed to seismic survey using an augmented reality device generally in a marine environment and Jonientz is relied upon for teaching a method of spacing sensors and in combination with other cited references teaches the claim as written and Kaule is relied upon for teaching a method of a repeating pattern and in combination with other cited references teaches the claim as written

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645